DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
“134” (see page 8 paragraph [0034] line 2); 
“137” (see page 10 paragraph [0046] line 2); 
“160’ “ (see page 13 paragraph [0054] line 3); 
“149 ‘’’ “ (see page 14 paragraph [0056] line 3); 
“132’’’ “ (see page 14 paragraph [0056] line 8). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“320” (see figure 3); 
“404’ ” (see figure 4);  
“406’ ” (see figure 4); 
“408’ ” (see figure 4);
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “155” has been used to designate both “image processing module” (see fist line page 9) and “control module” (see last line page 9).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “212” has been used to designate both “one or more first sensors” (see page 10 paragraph [0043] line 4 page 11 paragraph [0048] line 4) and “foams” (see page 16 paragraph [0064] line 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Specification
The disclosure is objected to because of the following informalities:
The recitation in page 9 paragraph [0036] lines 2-3 “image processing module 154” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “image processing module 155” (emphasis added)
The recitation in page 9 paragraph [0042] line 3 “control module 155” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “control module 154” (emphasis added)
The recitation in page 10 line 1 “control module 155” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “control module 154” (emphasis added)
The recitation in page 10 paragraph [0043] line 4 “one or more first sensors 212” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “one or more first sensors 141” (emphasis added)
The recitation in page 10 paragraph [0046] lines 1-2 “network communication unit 137” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “network communication unit 136
The recitation in page 11 paragraph [0048] line 4 “one or more first sensors 212 and/or the one or more second sensors 214” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “one or more first sensors 141 and/or the one or more second sensors 142” (emphasis added)
The recitation in page 12 lines 12-13 “image processing module 154” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “image processing module 155” (emphasis added)
The recitation in page 12 paragraph [0050] lines 1-2 “In some embodiments, control module 155 includes sensor control 151, sensor control 152, and appliance-side appliance-function control module 153'.” seems to be improper because it seems to be improperly constructed (see figure 1B); it is suggested to be changed to “In some embodiments, control module 154 includes sensor control 151, sensor control 152, and appliance-side appliance-function control module 153'.” (emphasis added)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claims 3, 10 and 17, the recitation in line 2 of claims 3, 10 and 17 “training a fourth image processing mode” is indefinite because claim 1 only defined a first and a second image mode and it is indefinite to have a fourth mode without been a third mode previously.
Allowable Subject Matter
Claims 1-2, 4-9, 11-16 and 18-20 are allowed.
Claims 3, 10 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: claims 1-2, 4-9, 11-16 and 18-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, receiving a first image processing model trained to classify a respective input image into a first class for images containing at least one object of a first type or a second class for images not containing at least one object of the first type, identifying a first subset of inference results that are false positive results classifying a first set of images not containing at least one object of the first type into the first class for images containing at least one object of the first type, generating a first set of new training data from the first set of images, including augmenting a respective .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bandou (US 8538172 B2) discloses image recognition apparatus with a plurality of classifiers.
Can (US 20170371856 A1) discloses personalized summary generation of data visualizations.
Romanenko (US 20180089497 A1) discloses image processing.
Kessler (US 20200116627 A1) discloses detecting an impurity and/or a property of at least one part of a textile.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JUAN A TORRES/           Primary Examiner, Art Unit 2636